     5:20-cv-01160-DCC      Date Filed 09/23/20    Entry Number 32     Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Marcus Rhodes,                   )             Case No. 5:20-cv-01160-DCC
                                 )
                   Petitioner,   )
                                 )
v.                               )                         ORDER
                                 )
Federal Bureau of Prisons and US )
Marshal,                         )
                                 )
                   Respondents.  )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Kaymani D. West for

pre-trial proceedings and a Report and Recommendation (“Report”). On June 19, 2020,

Respondents filed a Motion to Dismiss. ECF No. 23. On June 22, 2020, this Court issued

an Order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising

Petitioner of the summary judgment/dismissal procedure and the possible consequences

if he failed to respond adequately. ECF No. 24. Despite the explanation of the summary

judgment/dismissal procedure and the possible consequences for failing to respond,

Petitioner did not respond. On July 21, 2020, the Magistrate Judge issued a Report

recommending that this action be dismissed. ECF No. 27. The Magistrate Judge advised

the Petitioner of the procedures and requirements for filing objections to the Report and
     5:20-cv-01160-DCC        Date Filed 09/23/20    Entry Number 32      Page 2 of 3




the serious consequences if he failed to do so. He did not file objections to the Report,

and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge.1 Accordingly, this action is DISMISSED without prejudice for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b).2

       IT IS SO ORDERED.

       1
        The Court notes that mail to Petitioner has been returned as undeliverable. ECF
Nos. 26, 30. Petitioner was specifically informed that it was his responsibility to keep the
Court informed as to his current address. ECF No. 16.

       2
           The Motion to Dismiss [23] is found as MOOT.
     5:20-cv-01160-DCC        Date Filed 09/23/20   Entry Number 32   Page 3 of 3




                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
September 23, 2020
Spartanburg, South Carolina
